Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/21, 05/19/21, 03/01/21 and 09/27/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 11-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual lens driving apparatus comprising: 
a housing: 
a substrate comprising a circuit member having a third coil disposed between the housing and the base to face the magnet; and 
a support member movably supporting the housing with respect to the substrate, 
wherein the third coil comprises a first axial coil disposed to a first direction, and a second axial coil disposed to a second direction different from the first direction, wherein the first axial coil comprises four first axial coil units each spaced apart, 
wherein the four first axial coil units are mutually connected, and 
wherein the second axial coil comprises four second axial coil units each mutually spaced apart, and 
wherein the four second axial coil units are mutually connected.”

Dependent Claims 12-29 are also allowed due to their dependence on allowed independent claim 11. 

With regard to independent Claim 30, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual camera module comprising: 
a PCB (Printed Circuit Board); 
an image sensor disposed on the PCB; 
a magnet disposed on the housing and facing the first coil and the second coil; 
a base disposed below the housing: 
a substrate comprising a circuit member having a third coil so disposed as to face the magnet between the housing and the base; and 
a support member movably supporting the housing relative to the substrate, 
wherein the third coil comprises a first axis coil moving the magnet to a second direction, and a second axis coil moving the magnet to a third direction, and 
wherein each of the first axis coil and the second axis coil are integrally formed.”

The following are the closest prior-art of record:

Miller et al. (US Pub No.: 2017/0094183A1) disclose a first camera unit includes a first actuator for moving a first optical package configured for a first focal length. A second camera unit of the multifunction device for simultaneously capturing a second image of a second visual field includes a second actuator for moving a second optical package configured for a second focal length, and the camera system includes a shared magnet positioned between the first camera unit and the second camera unit to generate magnetic fields usable in creating motion in both the first camera actuator and the second camera actuator.

Chen (US Pub No.: 2015/0316744A1) discloses a voice coil motor array module that includes a carrier frame defining a plurality of receiving spaces and a plurality of magnet-mounting spaces disposed in pairs and in symmetry around the receiving spaces. Any two adjacent receiving spaces have only one magnet-mounting space therebetween. A plurality of magnetic components are respectively disposed in the magnet-mounting spaces. Each magnet-mounting space receives only one magnetic component. The magnetic components surrounding a corresponding receiving space have same magnetic poles facing each other. A plurality of displacement components are respectively disposed in the receiving spaces. Each displacement component includes a lens carrier and a coil. 

Cheng et al. (US Pub No.: 2015/0070781A1) disclose an apparatus comprising: a plurality of lens assemblies connected to a lens platform; the lens platform slidably connected to a guide; and an electromagnetic actuator comprising: a first magnet connected to the lens platform and arranged in proximity to a first coil; and a second magnet connected to the lens platform at a position complementary to the first magnet, and arranged in proximity to a second coil; wherein the electromagnetic actuator is configured to change a distance between the plurality of lens assemblies and a plurality of image sensors, and further wherein the electromagnetic actuator is configured such that if no current is applied to the electromagnetic actuator, an magnetic force between the second magnet and the guide induces movement of the lens platform relative to the guide and further induces a frictional force between the lens platform and the guide such that the lens platform remains stationary as to the guide.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697